DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-2, 5, 8, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,864,252 B1 (Rodriguez Cobas) in view of US 2,509,592 (Giffard).
With respect to claim 1: Rodriguez Cobas discloses a refrigerator (refrigerator 10) comprising: a cabinet (cabinet 12) defining an internal cavity (compartments 14 and 18); a door (doors 16, 17, and 19) coupled to the cabinet and configured to provide selective access to the internal cavity; and a structure for storing food items (storage assembly 20), wherein the structure is disposed on an interior surface of the door (Col. 3 lines 28-57) and comprises: a frame (housing 22) that includes an open back (opening in back of housing 22 in Fig. 4); a bin (bin 24) disposed within the frame, wherein the bin defines a compartment (storage area 26) for storing the food items (Fig. 4), and wherein the bin is movably coupled to the frame to selectively move between an open position (open position 42 in Fig. 4) and a closed position (closed position 40 in Fig. 3).
Rodriguez Cobas Col. 4 lines 1-13 disclose that the housing 22 “may comprise any rigid material, such as plastic or the like”. Alternatively, the housing 22 may be formed integrally with the liner of one of compartment 14, compartment 19, door 16, door 17, or door 19. 
Giffard discloses forming a refrigerator cabinet 20 from a metal casing 22, a metal liner 24, and insulation 25 between the casing 22 and liner 24. The insulation 25 reduces heat leakage into the refrigerator cabinet. Giffard discloses sheet metal bins 36 that include flanges 46 that are welded to the inner panel 44 of the door.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form Rodriguez Cobas’ refrigerator 10 according to the Giffard’s refrigerator construction, as the combination of prior art elements according to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form Rodriguez Cobas’s housing 22 from sheet metal, like Giffard’s bins 36, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. 
In the present case, one would be motivated to select sheet metal to form Rodriguez Cobas’s housing 22 when the outer casing and inner liner are formed of metal, similarly to Giffard’s construction. The sheet metal affords attachment of the housing 22 to the inside of the door, as disclosed by Rodriguez Cobas, using metal to metal welding, as disclosed by Giffard. The selection of sheet metal meets Rodriguez Cobas’ disclosure of using “any rigid material” to form the housing 22, because the sheet metal provides rigidity. The combination of prior art makes obvious forming Rodriguez Cobas’s housing 22 of metal, and then the housing 22 to the metal inner liner of the door. 
Further regarding the claim limitation “that includes an open back”, the opening in the back of housing 22 in Rodriguez Cobas Fig. 4 is interpreted as meeting “that includes an open back” as claimed. 
The Applicant has not disclosed that the metal frame 42 having an open back (by lacking a back wall, as disclosed in [0025] of the Applicant’s specification) performs any function, provides any advantage, or is selected for any particular purpose. 

When welding the housing 22 to the liner of the door, it is obvious to provide the housing 22 without a back wall because the liner of the door is then located at and serves the same purpose as the back wall of the housing 22. It is not necessary to provide a back wall on the housing 22 because the liner is there, and not providing the back wall reduces the amount of material needed to form the housing 22. 
With respect to claim 2: See Rodriguez Cobas Fig. 4. As modified, the housing 22 is made of metal. As modified, housing body 25 comprises “a plurality of metal walls” as claimed. 
With respect to claim 5: See Rodriguez Cobas Fig. 4. As modified, the horizontal top 23 meets “a top wall of the metal frame defines a floor of a storage cavity” as claimed. The claimed “upper retaining portion” is the flange/lip that extends upwardly from the horizontal top 23 of housing 22. In the combination, the housing 22 is welded to the liner of the door. The flange/lip is a component of the housing 22, and is therefore “coupled to the interior surface of the door” as claimed. 
With respect to claim 8: See Rodriguez Cobas Figs. 3-4. The bin 24 includes “a top opening” as claimed. Bottom 27 meets “a bottom portion of the bin” as claimed.
With respect to claim 11: By making the same combinations and/or modifications as in the rejections above, Rodriguez Cobas in view of Giffard makes obvious a door or due to the complete omission of the back wall of the housing 22, which is an obvious variant of Rodriguez Cobas’ housing 22).
With respect to claim 12: See Rodriguez Cobas Figs. 3-4. As modified, the housing 22 is made of metal. As modified, top 23 is “a top wall” as claimed, and the two opposite side portions of housing body 25 are “a pair of side walls” as claimed. 
Regarding the claimed “bottom wall”, see Rodriguez Cobas Figs. 5A-5E. The horizontal flange extending to the right at the bottom of housing 22 meets “a bottom wall” as claimed. Further, see Rodriguez Cobas Figs. 3-4. The side portions of housing body 25 have some thickness and width. The bottom surfaces of the side portions of housing body 25 meet “a bottom wall” as claimed. 
In the combination, housing 22 is welded to the metal inner liner of the door 17 in the same or similar way as Giffard’s bins 36 - using Giffard’s flanges 46 or some structure similar to the flanges 46.

Claims 3-4 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,864,252 B1 (Rodriguez Cobas) in view of US 2,509,592 (Giffard) as applied to claims 2 and 12 above, and further in view of US 2002/0153816 A1 (Banicevic).
With respect to claims 3 and 13: Rodriguez Cobas remains silent as to the thickness of the walls that form housing 22. The claimed “less than about 4 mm” is equivalent to “less than about 0.15748 in”.
Banicevic discloses a reinforced refrigerator cabinet drawer 20. Mounting brackets 40 made of steel material having a thickness in the order of 1/8 of an inch are used to secure the drawer 20 to guide rails 18 that allow translation of the drawer 20. Banicevic’s 1/8 of an inch is 0.125 in, which is equivalent to 3.175 mm.

Banicevic using steel on the order of 1/8 of an inch for mounting brackets of a reinforced drawer assembly suggests that one of ordinary skill in the art would select steel on the order of 1/8 of an inch based on the strength thereof. It is obvious to desire strength for Rodriguez Cobas’ housing 22, which supports the rotating bin 24 on the door. The thickness of the steel in Banicevic meets the thickness of claims 3 and 13. 
With respect to claims 4 and 14: Rodriguez Cobas remains silent as to the thickness of the walls that form housing 22. The claimed “between about 2 mm and 3 mm” is equivalent “between about 0.07874 in and 0.11811 in”.
Banicevic discloses a reinforced refrigerator cabinet drawer 20. Mounting brackets 40 made of steel material having a thickness in the order of 1/8 of an inch are used to secure the drawer 20 to guide rails 18 that allow translation of the drawer 20. Banicevic’s 1/8 of an inch is 0.125 in, which is equivalent to 3.175 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the walls of Rodriguez Cobas’ housing 22 have thickness as claimed, because it has been held that the change in size of a component is within the level of ordinary skill in the art. It is obvious to one of ordinary skill in the art 
Banicevic using steel on the order of 1/8 of an inch for mounting brackets of a reinforced drawer assembly suggests that one of ordinary skill in the art would select steel on the order of 1/8 of an inch based on the strength thereof. It is obvious to desire strength for Rodriguez Cobas’ housing 22, which supports the rotating bin 24 on the door.
The claims require a thickness of between about 0.07874 in and 0.11811 in. Banicevic discloses a thickness “in the order of 1/8 of an inch”, which is the same as “in the order of 0.125 in”. The Examiner submits that Banicevic’s “in the order of 0.125 in” meets a reasonably broad interpretation of “between about 0.07874 in and 0.11811 in” because of the non-specific nature of both Banicevic’s “in the order of” and the Applicant’s claimed “about”. The Examiner submits it is reasonable for the broadness of Banicevic’s “in the order of” and the Applicant’s “about” to make up for the 0.00689 in difference between 0.125 in and 0.11811 in.  
If Banicevic’s “in the order of 1/8 of an inch” is held to not meet the claimed “between about 0.07874 in and 0.11811 in”, the proximity of Banicevic’s 0.125 in and the Applicant’s upper limit of “about 0.11811 in” makes obvious having material thickness in the claimed range. See MPEP § 2144.05(I). If the claimed range does not overlap with the prior art but is merely close, a prima facie case of obviousness exists. 

Claims 5-7 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,864,252 B1 (Rodriguez Cobas) in view of US 2,509,592 (Giffard) as applied to claims 1 and 12 above, and further in view of US 2006/0152123 A1 (Collins).
With respect to claims 5-7 and 15-16: See Rodriguez Cobas Figs. 3-4. The horizontal top 23 of housing 22 is configured to form the floor of storage cavity due to the flange/lip extending upward from the top 23.
Collins discloses a retainer 45 that is coupled to the interior surface of a door 20 above a shelving unit 37, to prevent food items 47-49 from falling over. The retainer 45 is adjustably mounted on lugs 32 of the door liner 26. Collins [0016] teaches that the configuration of the shelving unit 37 can vary, and that the retainer 45 can be used with pick-off buckets and various other types of shelving units. Collins [0016] suggests that the retainer 45 could be used with Rodriguez Cobas’ storage assembly 20. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to put Collins’ retainer 45 above Rodriguez Cobas’ storage assembly 20, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a combination in order to store items on top of the storage assembly 20 while preventing said items from tipping over. 
In the combination, the retainer 45 is “an upper retaining portion” as claimed. 
In the combination, the retainer 45 meets “coupled to the interior surface of the door” as in claim 5 by being mounted to the lugs 32. 
In the combination, retainer 45 meets “free from contact with the floor” as in claim 6 by being mounted some distance above Rodriguez Cobas’ storage assembly 20, similarly to being mounted some distance above Collins’ shelving unit 37.
In the combination, retainer 45 meets “movably coupled to the interior surface of the door” as in claims 7 and 15 due to mounting on the lugs 32. By mounting retainer 45 
It has been held that the duplication of the essential working parts of an invention involves only routine skill in the art. Collins shows multiple storage structures on a single door. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a second set of a storage assembly 20 and a retainer 45 on door 17 of Rodriguez Cobas, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a configuration in order to maximize the storage capacity on the door 17. Such a combination makes obvious the “second storage cavity” and “second upper retaining portion” as in claim 16.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,864,252 B1 (Rodriguez Cobas) in view of US 2,509,592 (Giffard) as applied to claim 8 above, and further in view of US 7,469,553 (Wu).
With respect to claim 9: Wu discloses a tilt-out ice bin mounted on a refrigerator door. Wu’s ice bin tilts or rotates similarly to how Jiang’s storage boxes 2 tilt or rotate. The embodiment of Wu Fig. 13C include a damper 200 and a gear 202 for the ice bin 224. The embodiment of Wu Fig. 13C is similar to the invention of Jiang, in the structures provided for controlled tilting motion of the door bin. Wu Col. 11 states:
Those skilled in the art will understand that the ice bin illustrated in FIG. 13C can also be provided with a spring biased push-push latch so that ice bin 224 can be released from the FIG. 1 position by pressing on ice bin 224 to release the ice bin and allow the ice bin to move to the FIG. 2 position under the control of damper 200. While damper 200 is shown in FIG. 13C connected between the lower ice bin member 226 and ice bin base 236, those skilled in the art will understand that a damper can be mounted and connected as desired to smooth the motion of ice bin 224. Likewise those skilled in the art will readily understand that the other ice dispenser system embodiments described above can be provided with a damper to improve a user's experience with the ice dispensing system and also to help prevent accidental opening of a ice bin as a freezer door is moved between the open and closed positions.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Rodriguez Cobas’ storage assembly 20 by adding a push-push latch as disclosed by Wu thereto, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. One would be motivated to make such a modification in order to latch the bin 24 in the closed position 40, and to provide convenient assisted opening of the bin 24 away from the closed position 40 towards the open position 42. 
With respect to claim 10: Wu Col. 11 is not specific about where the push-push latch is mounted. In various embodiments, Wu shows structure between the bottom of the ice bin and the bottom wall of the support for the ice bin. E.G., in Wu Fig. 6, the drive coupling 40 engages at the bottom of the ice bin to drive the auger 32 shown in Wu Fig. 1. 
It has been held that relocation and/or rearrangement of the essential working parts of an invention involves only routine skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to put the push-push latch between the bottom 27 of bin 24 and 
The side portions of Rodriguez Cobas’ housing 22 and bin 24 include the guide structures that guide the tilting of the bin 24 between the open position 42 and the closed position 40. The combination of prior art makes obvious the housing 22 lacking a back wall. 
It is obvious to put the push-push latch between the bottom 27 and a bottom wall of the housing 22, because there is limited space on the storage assembly 20 for the latch to fit and function as intended. Putting the push-push latch between the bottom 27 of the bin 24 and a bottom wall of the housing 22 makes the latch hidden from view, and allows the latch to push on the bottom 27 of the bin 24 to exert force to move the bin 24 towards the open position 42. 

Claims 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,864,252 B1 (Rodriguez Cobas) in view of US 2,509,592 (Giffard) and US 2002/0153816 A1 (Banicevic).
With respect to claim 17: By making the same combinations and/or modifications as in the rejections of claims 4 and 14 above, Rodriguez Cobas in view of Giffard and Banicevic makes obvious an appliance (Rodriguez Cobas’ refrigerator 10) comprising: a cabinet (Rodriguez Cobas’ cabinet 12) defining an internal cavity (Rodriguez Cobas’ compartment 14); a door (Rodriguez Cobas’ door 17) configured to provide selective access to the internal cavity; and a storage structure (Rodriguez Cobas’ storage assembly 20) disposed on the door, comprising: a frame (Rodriguez Cobas’ housing 22, as 
With respect to claim 18: See Rodriguez Cobas Figs. 3-4. 
With respect to claim 20: As modified, the walls of housing 22 of Rodriguez Cobas meet the claimed “a plurality of metal walls”. It is obvious to form the walls from metal so that they can be welded to the metal inner liner of the door, similarly to Giffard’s bins 36. The claimed thickness is made obvious by the addition of Banicevic, who shows and/or makes obvious the claimed range. 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,864,252 B1 (Rodriguez Cobas) in view of US 2,509,592 (Giffard) and US 2002/0153816 A1 (Banicevic) as applied to claim 17 above, and further in view of US 7,469,553 (Wu).
With respect to claim 19: Wu discloses a tilt-out ice bin mounted on a refrigerator door. Wu’s ice bin tilts or rotates similarly to how Jiang’s storage boxes 2 tilt or rotate. The embodiment of Wu Fig. 13C include a damper 200 and a gear 202 for the ice bin 224. 
Those skilled in the art will understand that the ice bin illustrated in FIG. 13C can also be provided with a spring biased push-push latch so that ice bin 224 can be released from the FIG. 1 position by pressing on ice bin 224 to release the ice bin and allow the ice bin to move to the FIG. 2 position under the control of damper 200. While damper 200 is shown in FIG. 13C connected between the lower ice bin member 226 and ice bin base 236, those skilled in the art will understand that a damper can be mounted and connected as desired to smooth the motion of ice bin 224. Likewise those skilled in the art will readily understand that the other ice dispenser system embodiments described above can be provided with a damper to improve a user's experience with the ice dispensing system and also to help prevent accidental opening of a ice bin as a freezer door is moved between the open and closed positions.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Rodriguez Cobas’ storage assembly 20 by adding a push-push latch as disclosed by Wu thereto, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. One would be motivated to make such a modification in order to latch the bin 24 in the closed position 40, and to provide convenient assisted opening of the bin 24 away from the closed position 40 towards the open position 42.
Response to Arguments
The Applicant’s arguments dated 05 January 2022 are drawn to grounds of rejection that are no longer relied upon, and are thereby moot. The amendments to the claims dated 05 January 2022 necessitate the new grounds of rejection made above in this Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANDREW M ROERSMA/           Primary Examiner, Art Unit 3637